Citation Nr: 0702290	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  99-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1944.  He died in July 1996.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claim.

In May 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

In the January 2005 VA examination, the examiner stated that 
there was a possibility that the veteran's renal cell 
carcinoma could have been detected at an earlier stage, which 
would have prevented his death.  This raises the issue of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  This issue is not properly before the 
Board at the present time and it is not inextricably 
intertwined with the issues on appeal.  Therefore, this 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran died in July 1996.  The Certificate of Death 
lists the immediate cause of death as renal cell carcinoma 
metatastic to lung and brain.  

2.  At the time of the veteran's death, he was service 
connected for hypothyroidism, anxiety reaction, and malaria.

3.  The medical evidence does not establish that renal cell 
carcinoma had its onset during service or within one year 
following separation from service, or was related to any in-
service disease or injury.  

4.  The medical evidence does not establish that service-
connected hypothyroidism, anxiety reaction, or malaria, 
caused, or contributed substantially or materially to cause 
the veteran's death.


CONCLUSION OF LAW

The appellant is not entitled to service connection for the 
cause of the veteran's death.  38 U.S.C.A.  §§ 1110, 1112, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the appellant in November 2003, May and December 
2004, and March 2005.  The appellant was told of the 
requirements to successfully establish service connection for 
cause of death, advised of her and VA's respective duties, 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The appellant was not provided adequate VCAA notice prior to 
the initial RO adjudication of her claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the notice 
letters was subsequently considered by the RO in the December 
2003, March 2004, and June 2006 supplemental statements of 
the case.  Accordingly, there is no indication that the 
outcome of the case would have been different had the 
appellant received pre-adjudicatory notice.  The appellant 
has been provided a meaningful opportunity to participate 
effectively in the processing of her claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection of cause of death, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  A medical opinion was 
provided in January 2005.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the appellant's claim on the merits.




II.  Cause of death

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

Certain chronic disabilities, such as malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board has reviewed the record in its entirety and finds 
that there is no persuasive evidence to suggest that the 
veteran's service-connected disabilities either contributed 
or were causally related to his death.  

The veteran was service connected for hypothyroidism, anxiety 
reaction, and malaria.  According to the death certificate, 
he died in July 1996 as a result of renal cell carcinoma 
metatastic to lung and brain.  R. William Davis, M.D. stated 
that in a letter dated December 2003 that there was "a 
possibility that [the veteran's] renal failure could be 
secondary to malaria or treatment of malaria."  This opinion 
is speculative and is not enhanced by any additional medical 
comment.  Service connection may not be based on resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  

Additionally, the January 2005 VA examiner specifically 
disagreed with this conclusion.  After reviewing the claims 
file, the VA examiner found that it seemed less likely than 
not that the veteran's death was due to medications for 
treatment of malaria.  The veteran's last recorded recurrence 
of malaria was in 1947 and was treated with medications that 
were not recognized as carcinogenic.  Furthermore, the 
examiner stated that the veteran's death was due to wide 
spread metastases from his renal cell carcinoma and not due 
to renal failure as Dr. Davis stated and concluded that his 
opinion was speculation and was not shown to be supported by 
the medical record.  

The VA examiner also addressed whether the veteran's renal 
cell carcinoma could be related to treatment for his 
hypothyroidism.  The examiner noted that the veteran was 
treated for hyperthyroidism in service; however, there was no 
evidence that the veteran was ever treated with radioactive 
iodine or with radiation for his thyroid disease.  Therefore, 
it was unlikely that the treatment for his thyroid disease 
played a role in the development of his renal cell carcinoma.  
The examiner did find that it was more likely than not that 
the veteran's abnormal thyroid gland and abnormal parathyroid 
glands with associated recurrent kidney stones were part of 
the same condition and were present since service.  Chronic 
irritation from renal stones has been medically associated 
with development of renal carcinoma.  The examiner concluded, 
however, that because of the rarity of this reported 
association, it was less likely than not to be a factor in 
the veteran's death.  The examiner specifically opined that 
the veteran's death was not related to his service-connected 
disabilities and to find such would be speculation.  As the 
opinion was based upon review of the claims file and 
supported by detailed rationale, it is found to be 
persuasive.  See 38 C.F.R. § 3.102; Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

The service medical records are negative for any complaints 
or findings of renal cell carcinoma.  The first medical 
evidence of renal cell carcinoma was in the early 1990s, 
decades after the veteran's separation from service.  In view 
of the foregoing, the Board finds that the veteran's renal 
cell carcinoma did not have its onset in service or within 
year after his separation from service and was not related to 
any in-service disease or injury.  Further, the medical 
evidence does not show that service-connected hypothyroidism, 
anxiety reaction, or malaria caused or contributed 
substantially or materially to cause the veteran's death.

The appellant asserts that the medication that the veteran 
was taking for his service-connected disabilities caused or 
hastened his death.  She has provided an excerpt about 
malaria.  The appellant as a layperson has not been shown to 
be capable of making medical conclusions, thus, her 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  There is no 
persuasive medical evidence showing that the veteran's cause 
of death was related to his service or his service-connected 
disabilities, and the appellant is not competent to make such 
an assessment and her opinion has no probative value.  See 
Espiritu.  

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3.  

ORDER

Entitlement to service connection for the cause of veteran's 
death is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


